891 F.2d 290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Everett ELKINS, Defendant-Appellee.
No. 89-1670.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1989.

Before MILBURN and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of appellant's motions for release and miscellaneous relief.


2
A review of the record indicates that the final judgment of the district court in this case (District Court No. 86-1154) was entered April 6, 1988.   The district court's decision was affirmed by this court on June 20, 1989 (appeal no. 88-1493).   On May 31, 1989, appellant filed a notice of appeal (appeal no. 89-1670) from "the final judgment May 18, 1989".   No order was entered by the district court in this case on or about May 18, 1989;  thus, there is nothing for the appellant to appeal.


3
It is ORDERED that appellant's motions be denied and the appeal be, and it hereby is, dismissed.   Rule 9(b)(1), Rules of the Sixth Circuit.